DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 28 June 2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the recitation of the second arcuate body being 
Applicant should more particularly point out and distinctly claim the configuration that the second arcuate body is rotatable about a rotational axis of the removable basket between:
a nested position in which the second arcuate body overlaps the first arcuate body to allow a user to reach laundry within the drum, and 
an extended position in which the first and second arcuate bodies form a substantially continuous sidewall and base configured to hold laundry.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0231063 to RHODE et al. (“RHODE”).
Regarding claims 1-2, 4-6, and 8, RHODE discloses a laundry appliance (10), comprising: 
a cabinet (12) defining an opening to access an interior; 
a drum (16) positioned within the interior of the cabinet; and
a removable basket (30) selectively coupled to the drum and including a first arcuate body (70,76) coupled with a second arcuate body (80), wherein the second arcuate body is rotatable between a nested position (closed) and an expanded position (open),
wherein the removable basket is selectively coupled to an upper portion of the drum by an attachment feature (note channels 22a,52 function as elongated clips for attaching basket 30 to the drum 16),
wherein a diameter of the removable basket in the expanded position is greater than a width of the opening of the cabinet (note in Figs. 9 and 11, the expanded position of second arcuate body 80 being of greater diameter than the cabinet opening),
wherein an exterior surface of the second arcuate body overlaps an interior surface of the first arcuate body at least when the removable basket is in the nested position (when nested/closed, the second arcuate body overlaps the rest of the removable basket 30 including structure readable on the first arcuate body),
wherein the removable basket is operable between a raised position and a lowered position within an interior of the drum (note in Figs. 1-2 and 4-5, the top loading ,
wherein a bottom portion of the removable basket is disposed on the bottom surface of the drum when in the lowered position (see Figs. 3 and 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHODE.
RHODE, supra, discloses the claimed invention including an attachment feature for attaching the removable basket to the drum.  RHODE does not disclose wherein the attachment feature includes a latching assembly having one or more rotatable tabs configured to rotate between a retaining position and a releasing position.  However, RHODE does disclose use of a latching assembly with rotatable tabs 84 for latching in a retaining (closed) position and releasing (open) position.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the removable basket of RHODE with a latching assembly to yield the same and predictable results of latching and unlatching the removable basket to the drum as desired.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHODE in view of US 2015/0211163 to KIM et al. (“KIM”).
RHODE, supra, discloses the claimed invention including an attachment feature for attaching the removable basket to the drum.  RHODE discloses an agitator (motor 20) coupled to a bottom of the drum but RHODE does not disclose wherein the removable basket defines a hole between the first and second arcuate bodies to selectively receive the agitator when the removable basket is disposed within an interior of the drum.  However, it is old and known to provide a removable basket in a drum of a washing machine with an agitator via a hole in the basket.  For instance, KIM teaches a removable basket in a drum of a washing machine wherein the removable basket selectively receives an agitator of the drum when the removable basket is disposed within an interior of the drum (see, e.g., Fig. 1 of KIM).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the laundry appliance drum of RHODE with an agitator that fits through a central hole in the removable basket in order to selectively receive the agitator when the removable basket is disposed within an interior of the drum.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711